

	

		II

		109th CONGRESS

		1st Session

		S. 1009

		IN THE SENATE OF THE UNITED STATES

		

			May 12, 2005

			Mr. Crapo (for himself

			 and Mr. Craig) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To direct the Secretary of the Interior to

		  extend certain water contracts in Idaho, and for other

		  purposes.

	

	

		1.Idaho water contracts

			 extension

			(a)Authority to

			 extend water contractsUnless

			 a non-Federal party to the contract objects, the Secretary of the Interior

			 shall extend each of the water contracts listed in subsection (b) without

			 altering any other terms of the contracts until the earlier of—

				(1)the expiration of the 2-year period

			 beginning on the date on which the contract would expire but for this section;

			 or

				(2)the date on which a new water contract is

			 executed by the parties to the contract.

				(b)Extended

			 contractsThe water contracts

			 referred to in subsection (a) are the following:

				(1)Contract Number 14–06–100–5260, as amended

			 between the United States of America and the Ballentyne Ditch Company, dated

			 August 30, 1965.

				(2)Contract Number 14–06–100–6190, as amended

			 between the United States of America and the Boise City Canal Company, dated

			 March 13, 1968.

				(3)Contract Number 14–06–100–5798, as amended

			 between the United States of America and the Boise Valley Irrigation Ditch

			 Company, dated February 8, 1967.

				(4)Contract Number 14–06–100–5343, as amended

			 between the United States of America and the Canyon County Water Company, dated

			 December 2, 1965.

				(5)Contract Number 14–06–100–6342, as amended

			 between the United States of America and the Capital View Irrigation District,

			 dated September 10, 1968.

				(6)Contract Number 14–06–100–6255, as amended

			 between the United States of America and the Eagle Island Water Users

			 Association, dated May 17, 1968.

				(7)Contract Number 14–06–100–5278, as amended

			 between the United States of America and the Eureka Water Company, dated

			 September 15, 1965.

				(8)Contract Number 14–06–100–5862, as amended

			 between the United States of America and the Fairview Acres Lateral Water Users

			 Association, dated April 21, 1967.

				(9)Contract Number 14–06–100–5568, as amended

			 between the United States of America and the Farmers Union Ditch Company, dated

			 July 21, 1966.

				(10)Contract Number 14–06–100–5262, as amended

			 between the United States of America and the Middleton Irrigation Association,

			 dated August 26, 1965.

				(11)Contract Number 14–06–100–5265, as amended

			 between the United States of America and the Middleton Mill Ditch Company,

			 dated August 19, 1965.

				(12)Contract Number 14–06–100–5565, as amended

			 between the United States of America and the New Dry Creek Ditch Company, dated

			 July 8, 1966.

				(13)Contract Number 14–06–100–5264, as amended

			 between the United States of America and the New Union Ditch Company, dated

			 August 17, 1965.

				(14)Contract Number 14–06–100–5785, as amended

			 between the United States of America and the Pioneer Ditch Company, dated

			 January 31, 1967.

				(15)Contract Number 14–06–100–5599, as amended

			 between the United States of America and the Pioneer Irrigation District, dated

			 August 24, 1966.

				(16)Contract Number 14–06–100–5499, as amended

			 between the United States of America and the Settlers Irrigation District,

			 dated May 5, 1966.

				(17)Contract Number 14–06–100–5590, as amended

			 between the United States of America and the South Boise Mutual Irrigation

			 Company, dated July 26, 1966.

				(18)Contract Number 14–06–100–6049, as amended

			 between the United States of America and the South Boise Water Company, dated

			 September 18, 1967.

				(19)Contract Number 14–06–100–5591, as amended

			 between the United States of America and the Thurman Mill Ditch Company, dated

			 August 18, 1966.

				

